August 13, 1953

Ph.-s. B. B. Sapp            Opinion No, s-84
:.;xecutive Secretary
Tc,:,cher Retirement         Re:   Prospective   or retroactive
.Systcn 01.’Texas                  character of the requirement
Tribune building                   in Sena’te Bill 168, Acts 53rd
jlustin, Tc::as                    Legislature,   1953, ,that re-
                                   depositing   teachers must have
                                   been employed in the public
                                   schools for five consecutive
Dear 1.2s.   Sapp:                 years .
             You have asked substantially        the following   ques-
tlon:
              “Will teachers who taught the school
        year 1952-53 and who teach four more con-
        secutive years meet the five year require-
        ment provided for in Section 1 of Senate
        Bill 168?U
             Section    1, Senate Bill     168, same being Ch. 417,
53rd Leg.,    1953, p. 1014,     states    in part:
              “Section 1.    Any teacher who has here-
        tofore withdrawn his deposits from the
        Teacher Retirement System at Austin        Texas,
        under provisions    of the Teacher Ret i rement
        Law and who was employed in the public
        schools during the school year beginning
        September 1, 1952, or who returns to teach-
        ing prior to September 1, 1957, and who
        teaches five consecutive      years, shall have
        the privilege    of depositing   the total amount
        so withdrawn plus all back assessments and
        dues together with simple interest       thereon
        at 2h$ interest    per annum and thereby re-
        ceive credit for prior service and member-
        ship service rendered in the public schools
        and institutions    of higher learning sup-
        ported in whole or in part by the State.
         1 . .”
             The emergency clause         of the above mentioned Act
states    in part:
Mrs. B, B. Sapp, page 2         (S-84)


             “Sec. 5. Because a large ‘number of
       teachers w thdrew their deposits from the
       Teacher Rei irement Systen,~many of them
       veterans 0Nf the U. S. Armed Forces w&
       have sin    returned to teachins and are
       forced bier    the Teacher Retirement Law
       to again become members of the Teacher
       Retirement System, . . .I’ (Rmphasis ours.)
             It is   stated   in 39 Tex. Jur.   205, Statutes,   Sec-
t.ion 110:
                 ., an act that is susceptible     of
      more than one construction   will be so in-
      terpreted as to secure the benefits      in-
     #tended ‘. . .I’
           It is evident from the emergency clause that the
benefits  intended by the Legislature in this amendment are
to apply to teachers who have already returned to teaching
since their withdrawal from the Teacher Retirement System.
           It is our opinion that the retroactive aspect of
the words “who have since returned to teaching” coupled with
the phrase “who are employed in the public schools~ during
the school year beginning September 1, 1952” indicates   that
the five consecutive  year period for teachers who are em-
ployed during the school year beginning September 1, 1952,
begins as of the date that they returned to teaching.
           Therefore,   it is our interpretation    of this Arti-
cle that teachers employed in the public schools during the
school year beginning September 1, 19.52, are only required
to teach five consecutive     years from the date they returned
to teaching,  in order to be eligible     to re-enter  and re-
ceive the benefits    provided for’in   Section ,l, Senate Bill
168.
                                  SUMMARY
             Any teacher who has heretofore    with-
       drawn his deposit from the Teacher Retire-
       ment System and who was employed in the
       public schools during the school year be-
       ginning September 1, 1952, is only required
       to teach five consecutive    years beginning
       as of the date. he returned to teaching,      in
       order to have the p,rivilege   of depositing
Mrs. B. B. Sapp, page 3    (S-84)


     the total amount so withdrawn and to receive
     credit for prior service.
APPROVED:                       Yours very truly,

Rudy G. Rice                    JOHNBEN SHtiPPERD
State Affairs   Division        Attorney General

W, V. Geppert
Reviewer
                                By .&,,,,  /f &-?d@
WIllis E. Gresham                   Sam C. Ratliff
Reviewer                                  Assistant

Robert S. Trotti
First Assistant
SCB:wb      ~